Case 1:11-cr-20349-UU Document 85 Entered on FLSD Docket 12/28/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:11-cr-20349-UU-1

 UNITED STATES OF AMERICA,

 v.

 FERNANDE VICENTE MARULANDA TRUJILLO,

       Defendant.
 _____________________________________________/

                                               ORDER

        THIS CAUSE is before the Court upon Defendant’s Second Expedited Motion for

 Compassionate Release, D.E. 81 (“Release Motion”), and Expedited Motion to Compel Legal Call,

 D.E. 84 (“Call Motion”).

        The Court has considered the Motion, the pertinent portions of the record, and is otherwise

 fully advised in the premises.

                                            DISCUSSION

 Release Motion

        On May 11, 2020, this Court denied Defendant’s Motion to Reduce Sentence, D.E. 62,

 because it found that Defendant did not establish extraordinary and compelling reasons for release,

 and that the 18 U.S.C. § 3553 sentencing factors militated against release in any event. D.E. 68.

 Defendant filed a notice of appeal as to that Order, D.E. 71, divesting this Court of jurisdiction “to

 take any action with regard to the matter except in aid of the appeal.” United States v. Diveroli,

 729 F.3d 1339, 1341 (11th Cir. 2013) (quoting Shewchun v. United States, 797 F.2d 941, 942 (11th

 Cir. 1986)); Fed. R. App. 4(b). Thus, the Court may defer considering the Release Motion, deny

 the Release Motion, or state that it would grant the Release Motion on remand or that the Release



                                                   1
Case 1:11-cr-20349-UU Document 85 Entered on FLSD Docket 12/28/2020 Page 2 of 2




 Motion raises a substantial issue. Fed. R. Crim. P. 37(a). Defendant has significant medical issues,

 but the Court’s analysis of the § 3553 sentencing factors remains unchanged. See D.E. 68. The

 Court will deny the Release Motion.

 Call Motion

        As an initial matter, the Court faces the same jurisdictional issues outlined above as it does

 with the Release Motion. Further, to the extent counsel for Defendant complains about being able

 to reach Defendant via phone call, this Court does not generally tell the BOP how to administer its

 facilities. See 18 U.S.C. § 3621. Appropriate vehicles for Defendant to seek redress may include

 an action under 42 U.S.C. § 1983 or pursuit of the BOP’s own administrative remedy process. To

 the extent the Call Motion seeks an extension to file further documentation in support of the

 Release Motion, it is denied as moot. Accordingly, it is hereby

        ORDERED AND ADJUDGED that the Release Motion, D.E. 81, is DENIED. It is further

        ORDERED AND ADJUDGED that the Call Motion, D.E. 84, is DENIED.

        DONE AND ORDERED in Chambers, Miami, Florida, this _26th_ day of December 2020.



                                                       _____________________________
                                                       URSULA UNGARO
                                                       UNITED STATES DISTRICT JUDGE


 cc:
 Counsel of Record via CM/ECF




                                                  2
